Lewis, P. J.,
delivered the opinion of the court on motion for re-hearing.
An order was made by this court of its own motion, directing a re-hearing upon the single question, whether the supreme court had, by its last opinion in the case of The Bank of Commerce v. Hoeber, ruled adversely to our conclusion in the present case \ We have received and carefully examined a certified copy of that opinion, and do not find in it anything which conflicts with our views heretofore declared in this cause. The supreme court in its last decision (which was upon a motion for a re-hearing), finds that Mr. Dickson was an agent for Hoeber in effecting a composition with his creditors. That, upon finding that one creditor would not agree to a composition on the basis of thirty-five cents on the dollar, the agent agreed individually, to pay him an additional amount of 15 per cent, on his demand. This agreement was kept secret from the other creditors, and was not known to the debtor himself, until after the composition was signed. The supreme court declared the composition void, as against the plaintiff in the suit, but based its decision in the most emphatic terms on the fact that the knowledge of the agent was the knowledge of the principal; and although the debtor personally knew nothing of the agreement with the favored creditor, and endeavored to repudiate it when it came to his knowledge, yet he was bound to all the consequences of his agent’s knowledge, in like manner as if it had been his own. That this constructive knowledge of the debtor made it conclusive that the composition was void against creditors who had signed it in the belief that all were to share alike. The court, while affirming the conclusion of this court, in the same case, put their decision on a ground different from that which we had emphasized. (11 Mo. App. 475). But it is quite as clear that the grounds of our decision were not overruled. We held that, whether or not the unfair *506preference was known or consented to by the debtor, the-effect would be the same. As to this- proposition, the following language was used by the supreme court :
“As already intimated, Mr. Dickson, in our judgment, held a different relation under the law to the transaction and the parties to this action, from that o? an entire stranger, or a mere volunteer third party, or intermeddler, and, for this reason, we. do not now feel called upon or required to pass upon the question, whether a debtor, though entirely honest and fair with all his creditors, may be deprived of his composition, solely upon the ground of inequality among his creditors, wholly irrespective of law, or by whom that inequality was brought about. Such a case is not now before us, and it will be time enough to decide it when it arises.”
This leaves the basis of our judgment wholly undisturbed. The supreme court finds that there are more satisfactory grounds than ours for the same conclusion, and so adopts the latter in preference. We are not'told that we have held wrongly, but only that we might have given better reasons for our holding. We know of no judicial presumption that, when an appellate court affirms a judgment on grounds other than those adopted by the inferior tribunal, this amounts to a reversal of the court appealed from.
Accordingly, we think that our opinion, heretofore delivered in this cause, has not been impeached by our 'superior in judicial authority. We see no reason why the non-preferred creditor’s rights should be held less sacred than those of the debtor. We are still convinced that the overwhelming current of judicial precedent, bearing along with it the irresistible conclusions of just reasoning, sustains the views declared by us in The Bank of Commerce v. Hoeber, and in the present case. We do not feel called upon to consider other questions, none of which were included in the present submission.
A re-hearing ofthe cause is denied, and the judgment heretofore rendered will remain as the final judgment of this court.
The other judges concur.